Ostrander, J.
(after stating the facts). That the court had jurisdiction, upon the pleadings, to make the decree, cannot be doubted. It is true, defendant did not ask for affirmative relief. But the court was not required to grant the precise relief prayed for by complainant with the alternative of granting no relief. Complainant is not denied all relief. In any event, for reasons hereinafter given, we find that the land was relieved of the tax.
*127To the other contentions stated, a singie answer may be made, which is that the decree of the court below cannot be treated as relieving against a statutory forfeiture. Oomplainant’s rights are all based upon the provisions of a revenue statute, the general and principal purpose of which is to secure, by forced contributions, the funds required for government. It is a part of the law that if the contributions asked for are not paid, the property of the citizen may be sold for their collection. The conveyance of real estate so sold, made by the auditor general, may be made ineffective in the hands of the purchaser upon payment of the amount of the taxes and a penalty. Such payment, after statutory notice has been given, may be made to the register in chancery of the county in which the land lies. By such, payment “the tax title shall become void and of no effect against the land thus redeemed.” Section 141, Act No. 236, Pub. Acts 1903. It is the act of payment, in proper season, of a proper amount, to a designated officer, which operates to discharge the land.
A court of equity may always inquire whether or not a ■forfeiture has occurred and declare the fact. Thereafter, in the particular case, it proceeds according as the fact is found. In the case at bar, complainant asserts that he owns the land and seeks a judicial declaration to that effect, which involves the finding that the defendant did not, in due season, pay to the proper officer a sufficient sum of money. The fact is, complainant’s case is not rested upon nonpayment of a proper sum by defendant, but upon the fact that the payment did not reach him. For this result it may be admitted that defendant was in some measure responsible, not because he directed the money to be paid over to any. person, but because by forwarding the notices received from the Flint Land Company and not also the one received from complainant, he may have induced the officer to deal entirely with the Flint Land Company. There was, however, but one tax and but one proper claimant to satisfy. It was after the *128money had been paid by defendant, and more than six months after tbe complainant’s notice was served, that defendant learned, certainly, that a mistake bad been made by tbe auditor general and two deeds issued for tbe same tax. The ruling must be that tbe land was redeemed. As has been stated, defendant has performed tbe decree.
It is therefore affirmed, with costs of tbe appeal to defendant.
Blair, Montgomery, Hooker, and Moore, JJ;, concurred.